DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                FOURTH DISTRICT

                            LAVENIA VICTOR,
                               Appellant,

                                      v.

                         NIVILA HOLDING LLC,
                               Appellee.

                                No. 4D20-1891

                            [January 6, 2021]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; John S. Kastrenakes, Judge; L.T. Case No.
502019CA009362.

   Lavenia Victor, North Palm Beach, pro se.

   Alterraon Phillips of APLaw, LLC, Royal Palm Beach, for appellee.

PER CURIAM.

   Affirmed. Fla. R. App. P. 9.315(a).

LEVINE, C.J., CIKLIN and FORST, JJ., concur.

                            *          *          *

   Not final until disposition of timely filed motion for rehearing.